UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)June 2, 2010 DYNAMICS RESEARCH CORPORATION (Exact name of registrant as specified in its charter) Commission file number 001-34135 MASSACHUSETTS 04-2211809 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) TWO TECH DR, ANDOVER, MASSACHUSETTS 01810-2434 (Address of principal executive offices) (Zip Code) 978-289-1500 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders The Company’s Annual Meeting of Shareholders was held on June 2, 2010. Proxies representing7,031,988 shares were received. The total shares outstanding as of the April 7, 2010 Record Date were 9,924,056. The following proposal was adopted by the votes specified below: 1. The number of votes to elect three Class II Directors to hold office until the 2013 Annual Meeting of Stockholders was as follows: Number of Shares VotedFor Number of Shares Withheld Class II Directors: Dr. Francis J. Aguilar Mr. John S. Anderegg, Jr. Mr. Nickolas Stavropoulos Continuing Class I directors and Class III Directors with terms expiring at the 2012 Annual Meeting of Stockholders and 2011 Annual Meeting of Stockholders, respectively, were as follows: Class I Directors: General George T. Babbitt (U.S.A.F., retired) Lieutenant General Charles P. McCausland (U.S.A.F., retired) W. Scott Thompson Class III Directors: Mr. Kenneth F. Kames Mr. James P. Regan Richard G. Tennant 2. The number of votes to approve the Company’s Executive Long-Term Incentive Plan was6,792,356 shares for,132,428 shares against, and107,204 shares abstained. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DYNAMICS RESEARCH CORPORATION (Registrant) Date:June 4, 2010 /s/ David Keleher Senior Vice President, Chief Financial Officer and Treasurer
